PER CURIAM.
Nathaniel Watkins appeals from the criminal judgment entered on January 11, 1991. We dismiss the appeal for lack of jurisdiction.
In criminal cases, the defendant is accorded ten days after entry of the district court’s final judgment or order to note an appeal, see Fed. R.App. P. 4(b)(1)(A), unless the district court extends the appeal period under Fed. R.App. P. 4(b)(4). This appeal period is “mandatory and jurisdictional.” United States v. Raynor, 939 F.2d 191, 196 (4th Cir.1991). The district court’s final judgment was entered on the docket on January 11, 1991. Watkins’ notice of appeal was filed on June 12, 2002. Because Watkins failed to file a timely notice of appeal or to obtain an extension of the appeal period, we dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.